EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas W. Epting (Attorney of Record) on 10 March 2021.

The claims have been amended as follows: 

8.  A firearm for firing a cartridge having a projectile, the firearm comprising: 
a bolt assembly; 
a gas assembly including a plunger, a plunger spring surrounding the plunger, and a plunger spring pin to retain the plunger spring in position surrounding the plunger, the plunger having a first end and a second end and defining a notch in the second end; and 
a charging handle including a spring-biased plunger and a retaining catch assembly, 
wherein the charging handle is adapted to releasably engage the notch in the second end of the plunger of the gas assembly and to releasably engage with the bolt assembly; 
wherein firing the cartridge causes the plunger, the bolt assembly, and the charging handle to actuate and move together in a first direction; and 
wherein the plunger spring causes the plunger, the bolt assembly, and the charging handle to actuate and move together in a second direction after completing actuation in the first direction; and

the plunger of the charging handle defining a first recess and a second recess, the first recess and the second recess each being adapted to receive one of the first cam lobe and the second cam lobe.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner’s reasons for the indication of allowable subject matter are stated in the prior Office action (see ¶13). Claim 8 has been amended in independent form including all limitations of the base claim and the allowable subject matter of intervening claim 7. A final search has not revealed prior art that anticipates or makes obvious all claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA T SEMICK/Examiner, Art Unit 3641